Case 20-10343-LSS Doc 2849 Filed 05/03/21 Page1of4

r Thy

. Oo orf. /ro2/
 Dostice Laue, SAY RA Md |

CSA Wat rupter Care 2. vo 6=—Sti‘idd

BAY Maret ST OO™ Fl

. lJ. Ime see Tom “De, (9801 |

 

 

 

. our Hower:

   

‘

Thys 4A poe Leas A pare drive

Conducte f ip the Carly cummer, fhe frve~ .
1A ohar £ of Ghe evert VhaeT Sav war .
oP UT
Cao oe

oer L nn vwede- fian~ E teva | Anad evclose d

i he = td The @ware” of
ba d. Te lf bien Thece

f Ap ery J ¢ waste d Ts Mowat.
COmee There

being

 

    

 

 
 

 
  

ater es

  

    
 
 

predece d ~~ mag A SrAre
aed — STa7Ied Te

Go reug (Acq | hock. tL healhy looked
“he Finn awd locked AS he TFhopbed
-

revgh Vhe PAIS:
d, dat ¢ real; 2.2 That he ura

 
Case 20-10343-LSS Doc 2849 Filed 05/03/21 Page 2of4

      

a = 't2 rT

ft. ajconr\ fa buce bo aon Sf?

AT ler ad Fo lol hAenw a best Thi ae Aw
Seolded ARE pnw J made Me Lee| (We Wl war

Or bpelT pwd Loy. a: - AAD ia 1

it. JS ar AwrT big.

ZL have Neve Told Aw ware Aho oi Lag

620; \ This [Auger nr Lib f. (Cacle Flee

People d pp Ke gv Gluie f L-  L-ypore.
(r

uN
fo

loa fo bo chk al Aty Tfe

vhy SAC Theat (pseaarri © Aar
Case 20-10343-LSS Doc 2849 Filed 05/03/21 Page 3of4

fetlered me Most of My (:fe becaure of

Des

Ob. d,¢ “This becacre Ae retyed rs
cl.

A 7
ZL omight add Tht on Tht coo

 

OL;Th fee bees af of bu padmgviert Aod A Loailed

Marr ‘Ag a

 

de Pp fey / < OL 9 Bm ton tf ven it MA < toa

Correc | tn fi, ancial a / ol he Ca ee eS + CF
dark histere.

fs Lad flo t clean Vhir was Sa foevelat—
. [= Th oor! Z2-e l van

 
4 hy wy)!
a vO} ,~). ~)
/ a

i oSb C Lye £C §
roe yt? 2) 2p ery" 5 v5 5)

at) aaaa\

 

. 14a
mart FOS > 7

Case 20-10343-LSS Doc 2849 Filed 05/03/21 Page 4of4

. ee ae ae ge re ee ee ee

 

 
